Citation Nr: 0403493	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the right, fifth metacarpal with 
tendonitis of the wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL
Veteran and spouse

ATTORNEY FOR THE BOARD
T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 1996, March 1999 and 
November 1999 of the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

On the issue of service connection for asbestosis, after a 
review of the record, the Board reasonably construes a 
statement in support of claim by the veteran, dated May 6, 
1996, as a notice of disagreement to his claim of service 
connection for asbestosis and, unlike the RO, the Board does 
not attach finality to the initial denial of the claim in a 
March 1996 rating decision.  

In July 2003, a videoconference hearing was held before the 
undersigned, who is the Acting Board Member designated by the 
Chairman to conduct the hearing.  A transcript of the hearing 
is now part of the record before Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

While the VCAA was enacted after the RO had adjudicated the 
claims, the VCAA is still applicable to the claims on appeal.  
Since no document of record meets the specific notice 
requirements erected by the VCAA, as interpreted by precedent 
opinions of the United States Court of Appeals for Veterans 
Claims in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and, Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
(preadjudicatoryVCAA notice and the content of the notice 
requirement, pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect; or if there 
is no preadjudicatory notice why the claimant is not 
prejudiced in light thereof), further procedural development 
is required.

The Board also determines that additional evidentiary 
development is needed.  Accordingly, this case is REMANDED 
for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent, including the decision in 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In the VCAA 
notification letter: 

a.  Notified the veteran that to 
substantiate his claim of service 
connection for asbestosis he should 
submit evidence that he was exposed 
to asbestos during service and that 
the post-service asbestosis is 
related to exposure to asbestos in 
service.  On the issue of service 
connection for hearing loss, he 
should submit evidence of acoustic 
trauma during service and that he 
currently has hearing loss by VA 
standards related to noise exposure 
in service.  On the claim for 
increase, he should submit evidence 
of ankylosis of the wrist. 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or a private employer, 
he should submit the records himself 
or with his authorization, VA will 
make reasonable efforts to obtain 
the records on his behalf. 

c.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record that 
is in the custody of VA or other 
Federal agency VA will obtain any 
such records he identifies. 

d.  Notify the veteran to provide 
any evidence in his possession that 
pertains to the claims. 

2.  Contact the appropriate component of 
the Department of the Army to ascertain 
whether the veteran with a rank of SP 5 
and a military occupational specialty of 
62B20, engineer equipment repairman, 
would have been exposed to asbestos in 
the performance of his duties during 
period from August 1966 to August 1999. 

3.  Obtain records of treatment of the 
service-connected hand disability since 
June 2001 from the Biloxi VAMC. 

4.  Ask the veteran for any evidence in 
his possession pertaining to a settlement 
agreement as part of a class action suit 
relate to exposure to asbestos at work.  
If additional evidence is presented on 
the claim of service connection for 
asbestosis, determine whether a medical 
opinion is required to decide the claim. 

5.  Schedule the veteran for a VA 
audiology examination to determine if the 
veteran has hearing loss according to VA 
standards.  The claims folder must be 
reviewed by the examiner.  If hearing 
loss is shown, the examiner is asked to 
express an opinion on the following 
question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that the veteran's currently hearing 
loss is consistent with the 
circumstances relating to the 
veteran's experiences in Vietnam? 

6.  Schedule the veteran for a VA 
orthopedic examination of the right hand 
and wrist to determine the current level 
of impairment.  The examination must 
include range of motion, any finding of 
instability, including weakened movement, 
excess fatigability, and incoordination.  
The examiner is to comment on functional 
loss due to pain as evidenced by the 
visible behavior of the veteran and 
whether the pain is supported by adequate 
pathology.  The examiner is also asked to 
express an opinion on whether pain could 
significantly limit functional ability on 
repeated use or during flare-ups.  If 
feasible, any such functional loss should 
be expressed in terms of additional loss 
of range of motion.  If indicated, 
electrodiagnostic testing of the right 
upper extremity should be conducted.

7.  After the above development has been 
completed adjudicate the claims.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




